                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
SHEILA M. MARTIN, et al.,                :
            Plaintiffs                   :   CIVIL ACTION NO. 3:17-1792
      v.                                 :        (MANNION, D.J.)
                                                  (SCHWAB, M.J.)
TOWNSEND R. MOREY, III, et al.,          :
            Defendants                   :

                               MEMORANDUM
      Pending before the court is the report and recommendation of
Magistrate Judge Susan E. Schwab, (Doc. 54), which recommends that the
court dismiss, in part, with prejudice and, in part, without prejudice, the
constitutional claims, pursuant to 42 U.S.C. §1983, raised by pro se plaintiff
Sheila M. Martin, on behalf of herself and on behalf of two deceased men,
against six defendants. Judge Schwab also recommends that the plaintiff’s
motion to substitute, (Doc. 36), be denied. Based on the foregoing, Judge
Schwab’s report will be ADOPTED IN ITS ENTIRETY and, the claims and
defendants stated in plaintiff’s amended complaint, (Doc. 38), will be
DISMISSED WITH PREJUDICE, in part, and WITHOUT PREJUDICE, in part,
as detailed below. The plaintiff’s motion to substitute will be DENIED.
      To date no objections to Judge Schwab’s report have been filed by any
party and the time to file objections has passed.
      Where no timely objection is made to a report and recommendation, the
court should, as a matter of good practice, “satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.” Fed.
R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010). District judges
should give some “level of review to dispositive legal issues raised by the
report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987).
Nevertheless, whether timely objections are made or not, the district court
may accept, not accept, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1); Local
Rule 72.3.
      Plaintiff brings claims on behalf of herself and, on behalf of Townsend
R. Morey, Jr. and Peter A. Rodenrys, both deceased. Judge Schwab correctly
finds that the court should dismiss all claims brought by plaintiff on behalf of
Morey, Jr. and Rodenrys. See Murray on behalf of Purnell v. City of
Philadelphia, 901 F.3d 169, 170 (3d Cir. 2018) (“Although an individual may
represent herself or himself pro se, a non-attorney may not represent other
parties in federal court.”). In Murray, the Third Circuit held that “a
non-attorney, non-beneficiary administrator [of an estate] [is not] conduct[ing]
her ‘own case’ when representing an estate in federal court” and, that she
may not conduct the case pro se on behalf of an estate. Id. at 171 (citing 28
U.S.C. §1654).
      Judge Schwab also recommends that the court grant the unopposed
motions to dismiss plaintiff’s amended complaint, (Doc. 38), filed by


                                       2
defendants Bon Secours Hospital and Townsend R. Morey, III. (Docs. 41 &
46). Specifically, she recommends that Bon Secours’s motion to dismiss for
insufficient service of process be granted pursuant to Fed.R.Civ.P. 12(b)(5),
and that this defendant be dismissed without prejudice. See Umbenhauer v.
Woog, 969 F.2d 25, 30 n. 6 (3d Cir.1992). The court will adopt the
recommendation that Bon Secours’s motion to dismiss pursuant to
Fed.R.Civ.P. 12(b)(5) be granted and, this defendant will be dismissed without
prejudice.
      It is recommended that Townsend R. Morey, III’s motion to dismiss for
failure to state a claim be granted pursuant to pursuant to Federal Rule of
Civil Procedure 12(b)(6), since plaintiff failed to allege facts that he was acting
under state law, and that he violated her rights. Since plaintiff was already
granted leave to amend her complaint and since plaintiff failed to file a brief
in opposition to the motion, the Judge finds that it would be futile to allow her
further leave to amend her claims against Townsend R. Morey, III.
      Thus, it is recommended that the §1983 claims against Townsend R.
Morey, III be dismissed with prejudice. It is also recommended that the court
decline to exercise supplemental jurisdiction over any state law claims against
Townsend R. Morey, III, pursuant to 28 U.S.C. §1367(c)(3).
      The court will adopt the recommendations as to Townsend R. Morey,
III, and this defendant will be dismissed with prejudice. See Alston v. Parker,
363 F.3d 229, 236 (3d Cir. 2004) (“Dismissal without leave to amend is


                                        3
justified only on the grounds of bad faith, undue delay, prejudice, or futility.”).
      Judge Schwab further recommends that the court dismiss defendants
David Morey and Martin Morey, pursuant to Fed.R.Civ.P. 4(m), for lack of
service, especially since plaintiff was directed to show cause why these
defendants should not be dismissed and she was warned that her failure to
show cause would result in a recommendation of the dismissal of these
defendants. To date, plaintiff has failed to file a return of service showing that
she properly served defendants David Morey and Martin Morey, and the time
for service on these two defendants under Fed.R.Civ.P. 4(m) has passed.
      The recommendations as to David Morey and Martin Morey will be
adopted and these defendants will be dismissed without prejudice. See Harris
v. McMullen, 609 Fed.Appx. 704, 706 (3d Cir. 2015) (“Rule 4(m) provides that
the District Court must dismiss the action without prejudice as to a defendant
after notice to the plaintiff if service of the complaint is not made upon that
defendant within 120 days after the filing.”).
      Further, Judge Schwab recommends that the claims in the amended
complaint against the two remaining defendants, namely, Tracey Simon, an
investigator with the Pike County Agency on Aging, and the Pike County
Agency on Aging, be dismissed without prejudice. It is recommended that the
plaintiff be granted leave to file a second amended complaint against the Pike
County defendants. As the report explains, the plaintiff’s allegations as to
what Simon personally did to violate her rights are insufficient, see Santiago


                                        4
v. Warminister Tp., 629 F.3d 121 (3d Cir. 2010), and plaintiff fails to properly
state a claim against the County Agency on Aging under Monell v.
Department of Social Servs., 436 U.S. 658, 691, 98 S.Ct. 2018 (1978).
      Thus, the claims against defendants Simon and Pike County Agency on
Aging will be dismissed without prejudice and, plaintiff will be permitted to file
a second amended complaint as to these defendants.
      Additionally, Judge Schwab recommends that the court deny the
plaintiff’s motion to substitute herself to act on behalf of deceased plaintiff
Townsend R. Morey, Jr., as his power of attorney, (Doc. 36), and that the
court dismiss the claims that plaintiff brought on behalf of Morey, Jr. Based
on the same rationale, the Judge recommends that the claims plaintiff brought
on behalf of Rodenrys also be dismissed.
      In light of the Third Circuit’s holding in Murray on behalf of Purnell v. City
of Philadelphia, 901 F.3d at 170-71, it is clear that plaintiff cannot represent
Morey, Jr. and Rodenrys, and these two deceased plaintiffs will be dismissed
from this case. Also, plaintiff’s motion to substitute will be denied and all of the
claims plaintiff brought on behalf of Morey, Jr. and Rodenrys will be
dismissed.
      The court has reviewed each of the bases presented by Judge Schwab
regarding her above stated recommendations as to the plaintiff’s amended
complaint. Because the court agrees with the sound reasoning that led Judge
Schwab to the conclusions in her report and finds no clear error on the face


                                         5
of the record, the court will adopt the report in its entirety. An appropriate
order shall issue.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge
Date: July 9, 2019
17-1792-01.wpd




                                      6
